DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                            Information Disclosure Statement

	The information disclosure statement (IDS) submitted on 01/25/2021 in compliance with the
provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by
the examiner.
Claim Objections
Claim 1-6 are objected to because of the following informalities:  

Claim 1 recites “a SIC ingot” should read “silicon carbide (SIC) ingot”.  

Claim 4 recites “a SIC ingot” should read “silicon carbide (SIC) ingot”.

Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2,4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata US 2018/0154,543 in view of Honda US 4834124.

	Hirata teaches:
	1. A wafer forming method for forming a wafer from a SiC ingot (abstract) having a c-axis (fig.7B; c-axis) and a c-plane (fig.7B; c-plane) orthogonal to the c-axis (fig.7B; c-axis orthogonal to the c-axis), the wafer forming method comprising: a peeling layer (fig.9B, 58) forming step of applying, to the SiC ingot (fig.8B, 40; cylindrical hexagonal single crystal SiC ingot), a laser beam (fig.8B; LP) of such a wavelength as to be transmitted through the SiC ingot, with a focal point of the laser beam (fig.8B, FP) positioned at a depth (fig.8B, 54, FP; the focal point of laser beam irradiate at certain depth) at corresponding to a thickness of the wafer to be formed from an end surface of the SiC ingot (page.1,para.0007; a focal point of a pulsed laser beam... at a predetermined depth from the end surface, the predetermined depth corresponding to the thickness of the SiC wafer), to form a peeling layer (fig.9B, 58) including a modified section (fig.9B, 54) and cracks (fig.9B, 56) extending along the c-plane from the modified section (fig.9B, c-plane); and a wafer forming step of immersing the SiC ingot in a liquid (fig.6, 26; page.5, para.0044) and applying an ultrasonic vibration (fig.6,30; page.5, para.0044) to the SiC ingot through the liquid, to thereby peel a part of the SiC ingot with the peeling layer as an interface and form the wafer (page.5,para.0043), wherein, in the wafer forming step, the ultrasonic vibration is applied to the SiC ingot while a sweep treatment (fig.6, wafer inside of liquid, modified layer is removed by ultrasonic vibration) of

2. The wafer forming method according to claim 1, wherein, in the wafer forming step, a frequency of the sweep treatment is set to be a frequency equal to or more than a frequency approximate to a specific frequency of the wafer to be formed from the SiC ingot (page.5,para.0043-0044; ultrasonic vibration having a frequency greater than or equal to a critical frequency close to the natural frequency of the ingot is applied from the ultrasonic vibration).

4. A wafer forming method for forming a wafer (abstract) from a SiC ingot having a c-axis (fig.7B; c-axis) and a c-plane (fig.7B; c-plane) orthogonal to the c-axis (fig.7B; c-axis orthogonal to the c-axis), the wafer forming method comprising: a peeling layer (fig.9B, 58) forming step of applying, to the SiC ingot (fig.8B, 40; cylindrical hexagonal single crystal SiC ingot), a laser beam (fig.8B; LP)  of such a wavelength as to be transmitted through the SiC ingot, with a focal point of the laser beam (fig.8B, FP) positioned at a depth (fig.8B, 54, FP; the focal point of laser beam irradiate at certain depth) corresponding to a thickness of the wafer to be formed from an end surface of the SiC ingot (page.1,para.0007; a focal point of a pulsed laser beam... at a predetermined depth from the end surface, the predetermined depth corresponding to the thickness of the SiC wafer), to form a peeling layer (fig.9B, 58)  including a modified section (fig.9B, 54) and cracks (fig.9B, 56)  extending along the c-plane (fig.9B,c-plane) from the modified section; and a wafer forming step of immersing the SiC ingot in a liquid (fig.6, 26; page.5, para.0044)  and applying an ultrasonic vibration (fig.6,30; page.5, para.0044) to the SiC ingot through the liquid, to thereby peel a part of the SiC ingot with the peeling layer as an interface and form the wafer (page.5,para.0043), wherein, in the wafer forming step, the ultrasonic vibration is applied to the SiC ingot while 

5. The wafer forming method according to claim 4, wherein, in the wafer forming step, 

	However, Hirata teaches the invention as discussed above, but is silent on regularly varying an oscillation frequency (claim 1), a frequency of a process ranging from oscillation of the ultrasonic vibration through rest of the oscillation to re- oscillation (claim 5).

	Honda teaches:
	Regarding claim 1, a sweep treatment of regularly varying an oscillation frequency of an ultrasonic vibrator is performed (fig.10C, 10d and 10e).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Hirata by using a regularly varying an oscillation frequency as taught by Honda in order to improve the effort to clean/remove the dirt/layer of the object.  The cleaning effect is more improved because an instantaneous power is applied to the object, when the intermittent ultrasonic waves are generated from the ultrasonic vibrator (col.5, line 9-12).

	Regarding claim 5, a frequency of a process ranging from oscillation of the ultrasonic vibration through rest of the oscillation to re-oscillation (fig.10C, 10d and 10e).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Hirata by using a frequency of a process ranging from oscillation of the ultrasonic vibration through rest of the oscillation to re- oscillation as taught by Honda in order to improve the effort to clean/remove the dirt/layer of the object.  The cleaning effect is more improved because an instantaneous power is applied to the object, when the intermittent ultrasonic waves are generated from the ultrasonic vibrator (col.5, line 9-12).	

Claim(s) 3,6 are rejected under 35 U.S.C. 103 as being unpatentable over Hirata US 20180154543 in view of Honda US 4834124 as applied to claim 1, 4 above, and further in view of Hiroshi JP2007311379.

	Hirata in view of Honda teaches the invention substantially as discussed above, further Honda according to claim 3 further comprising the oscillation frequency varied by the sweep treatment includes C, 10d and 10e).

6. The wafer forming method according to claim 4, wherein an oscillation frequency of an ultrasonic vibrator applied to the SiC ingot includes C, 10d and 10e).

	However, Hirata in view of Honda teaches the invention as discussed above, but is silent on resonance frequency.
	Hiroshi teaches:
	Regarding claim 3, a resonance frequency of the ultrasonic vibrator (page.4, para.0026).
	Regarding claim 6, a resonance frequency of the ultrasonic vibrator (page.4, para.0026).

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the invention of Hirata in view of Honda by using a resonance frequency of  the ultrasonic vibrator as taught by Hiroshi in order to suppressing ultrasonic energy loss and vibrating the diaphragm.  it is possible to provide an ultrasonic cleaning apparatus having a strong cleaning power and capable of performing ultra-precise cleaning excellent in removing fine particles (page.4, para.0026).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI HAO whose telephone number is (571)272-4597. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic can be reached on (571)272-9059. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YI . HAO/
Examiner, Art Unit 3761

/HELENA KOSANOVIC/Supervisory Patent Examiner, Art Unit 3761